Citation Nr: 1502171	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a February 2010 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records, and private audiology reports.  In addition, the Veteran was provided with a VA examination in April 2010.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In December 2013, the Board remanded the Veteran's claims to obtain a copy of the May 2004 private audiology report that was referenced by the April 2010 VA examiner.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II. Service Connection

The Veteran contends that his current bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims and the benefits sought on appeal will be denied.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

There is no evidence of tinnitus or a bilateral hearing loss disability during service or for many years after service.  In particular, there is no evidence that tinnitus or bilateral hearing loss was manifested within one year of service.  Rather, at separation, he denied hearing loss but did report a history of ear, nose, or throat trouble.  This was clarified as nose bleeds and colds.  On examination, the ears and drums were normal.  The audiometric examination disclosed no frequencies above 5 decibels.

In April 2010, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss disability and tinnitus.  At the examination, the Veteran stated that he served in the Republic of Vietnam for a year and that during that time he was subjected to high intensity noise exposure from: rifles, grenade launchers, and helicopters without hearing protection devices.  After service, the Veteran worked in a variety of manufacturing environments.  The VA examiner reported that in May 2004 the Veteran underwent a baseline hearing conservation test performed due to high intensity noise exposure at his place of employment.  The testing revealed asymmetrical high frequency hearing loss.  In May 2009, the Veteran's annual hearing conservation audiogram revealed a significant shift in thresholds in the left and right ears and the Veteran indicated severe ringing in his ears after work.  He also checked yes to the following: "musician/loud music, hunting/shooting, military service, and power tools/chainsaws/woodworking."  The VA examiner found that the Veteran's test results were consistent with sensorineural hearing loss. 

The VA examiner opined that when comparing the Veteran's induction and separation audiogram, a significant threshold shift did not occur at the frequencies that were tested.  The Veteran's civilian occupational annual hearing conservation tests revealed a decrease in hearing thresholds when comparing the May 2004 and May 2009 audiograms bilaterally.  The VA examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss disability and tinnitus were related to his military service.  The VA examiner stated that it was more likely that the Veteran's bilateral hearing loss disability and tinnitus were caused by the Veteran's post-service occupational and recreational noise exposure.

Under certain circumstances, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  
The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has hearing loss and tinnitus are credible.  However, the Veteran's statements are outweighed by the VA examiner's opinion that the Veteran's bilateral hearing loss disability and tinnitus are not related to service.  These opinions are highly probative as they reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of these disabilities, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral hearing loss disability and tinnitus are related to service, the etiology of these disorders are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a bilateral hearing loss disability and tinnitus that are related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

To the extent that there is a report of hearing loss and tinnitus since service, such reports are inconsistent with the contemporaneous records and are not credible.  Here, the separation examination disclosed that his auditory acuity was normal and he denied pertinent pathology.  When he had the chance to report tinnitus, he reported a history of colds and nose bleeds.  His silence when otherwise affirmatively speaking constitutes negative evidence.  Here, an organic disease of the nervous system was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entities during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, neither a hearing loss disability nor tinnitus were manifest during service or within one year of separation and neither is otherwise related to service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


